       Case 6:18-bk-19054-MW Doc 14 Filed 02/06/19                  Entered 02/06/19 21:48:24         Desc
                           Imaged Certificate of Notice             Page 1 of 4
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                 Case No. 18-19054-MW
Stephen John Firestone                                                                 Chapter 7
Kelli Christine Firestone
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0973-6          User: admin                  Page 1 of 2                   Date Rcvd: Feb 04, 2019
                              Form ID: 318a                Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 06, 2019.
db/jdb         +Stephen John Firestone,    Kelli Christine Firestone,     10030 Sierra Vista Rd.,
                 Phelan, CA 92371-4623
tr             +Todd A. Frealy (TR),    3403 Tenth Street, Suite 709,     Riverside, CA 92501-3641
39160601       +AT&T DirecTv,    800 SW 39th St.,    Renton, WA 98057-4927
39160603       +AWA Collections,    P.O. Box 6605,    Orange, CA 92863-6605
39160597       +Ad Astra Recovery Services,    7330 W. 33rd St.N. #118,     Wichita, KS 67205-9370
39160598       +Advance Cash America,    P.O. Box 944255,     Sacramento, CA 94244-2550
39160599       +Alaska USA Federal Credit Union,     P.O. Box 196613,    Anchorage, AK 99519-6613
39160602        Automobile Club of So Cal,    P.O. Box 25001,     Santa Ana, CA 92799-5001
39160605        Beverly Radiology,    P.O. Box 101418,    Pasadena, CA 91189-1418
39160606       +Big Picture Loans,    PO Box 704,    Watersmeet, MI 49969-0704
39160607       +Bridgecrest Formerly Drivetime,     P.O. Box 29018,    Phoenix, AZ 85038-9018
39160613        CMRE Financial Services,    3075 E. Imperial Highway, #200,     Brea, CA 92821-6753
39160611       +Cedars-Sinai Medical Center,    8700 Beverly Blvd,     Los Angeles, CA 90048-1865
39160612       +City of Hesperia,    9700 Seventh Ave.,    Hesperia, CA 92345-3495
39160616       +Desert Valley Hospital,    1633 Erringer Rd. 1st Floor,     Simi Valley, CA 93065-3557
39160617       +General Anesthesia Specialists,     PO Box 51508,    Los Angeles, CA 90051-5808
39160618       +High Desert Smiles,    PO Box 19723,    Irvine, CA 92623-9723
39160622        LCA Collections,    P.O. Box 2240,    Burlington, NC 27216-2240
39160621        Lab Corp of America,    P.O. Box 2240,    Burlington, NC 27216-2240
39160626       +Melinda D. Labuguen, MD,    5700 S. Wyck Blvd.,     Toledo, OH 43614-1509
39160627       +Northstar Location Srv, LLC,    4285 Genesee Street,     Cheektowaga, NY 14225-1943
39160629       +Phelan Gas Co,    4590 Phelan Rd.,    Phelan, CA 92371-7673
39160631       +San Antonio Radiological Med.,     3705 E. Imperial Hwy. Ste. 200,    Brea, CA 92823
39160632       +San Antonio Regional Hospital,     8301 Elm Ave. Suite 300,    Rancho Cucamonga, CA 91730-3899
39160635       +St. Joseph Health,    1000 Trancas St.,    PO Box 2340,    Napa, CA 94558-0688
39160638       +The Bureaus,   650 Dundee Rd.,     Suite 370,    Northbrook, IL 60062-2757

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FTAFREALY Feb 05 2019 08:38:00       Todd A. Frealy (TR),    3403 Tenth Street, Suite 709,
                 Riverside, CA 92501-3641
smg             EDI: EDD.COM Feb 05 2019 08:33:00       Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Feb 05 2019 08:38:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
39160604        EDI: BANKAMER.COM Feb 05 2019 08:38:00       Bank of America,    P.O. Box 15019,
                 Wilmington, DE 19886-5019
39160610        E-mail/Text: bankruptcy@cashcall.com Feb 05 2019 03:52:21        CashCall, Inc.,
                 Attn: Loan Servicing,    P.O. Box 66007,    Anaheim, CA 92816
39160608       +E-mail/Text: SPECIALSERVICES@CRBAUTO.COM Feb 05 2019 03:52:12        California Republic Bank,
                 PO Box 25085,    Santa Ana, CA 92799-5085
39160609       +EDI: CAPITALONE.COM Feb 05 2019 08:38:00       Capital One,    1680 Capital One Drive,
                 Mc Lean, VA 22102-3407
39160614        EDI: RCSFNBMARIN.COM Feb 05 2019 08:38:00       Credit One Bank,    P.O. Box 60500,
                 City of Industry, CA 91716-0500
39160615       +E-mail/Text: kthompson@crownasset.com Feb 05 2019 03:51:12        Crown Asset Management, LLC,
                 3100 Breckenridge Blvd., Ste. 725,     Duluth, GA 30096-7605
39160639        EDI: RCSDELL.COM Feb 05 2019 08:38:00       Webbank DFS,    1 Dell Way,   Round Rock, TX 78682
39160619        EDI: IRS.COM Feb 05 2019 08:38:00       Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
39160620        EDI: JEFFERSONCAP.COM Feb 05 2019 08:33:00       Jefferson Capital System,     16 McLeland Rd,
                 Saint Cloud, MN 56303
39160624       +EDI: RESURGENT.COM Feb 05 2019 08:38:00       LVNV Funding, LLC,    P.O. Box 10497,
                 Greenville, SC 29603-0497
39160623       +E-mail/Text: bankruptcy@loanme.com Feb 05 2019 03:52:20        Loan Me,
                 1900 S. State College Blvd. Ste.300,     Anaheim, CA 92806-6152
39160625        E-mail/Text: SPECIALSERVICES@CRBAUTO.COM Feb 05 2019 03:52:12        Mechanics Bank Fka Crb,
                 P.O. Box 25805,    Santa Ana, CA 92799
39160628        EDI: AGFINANCE.COM Feb 05 2019 08:38:00       One Main Financial,    P.O. Box 183172,
                 Columbus, OH 43218-3172
39160630        EDI: PRA.COM Feb 05 2019 08:38:00       Portfolio Recovery Assoc, LLC,    140 Corporate Boulevard,
                 Norfolk, VA 23502
39160634        EDI: AGFINANCE.COM Feb 05 2019 08:38:00       Springleaf Financial Services, Inc.,
                 601 NW Second St.,    Evansville, IN 47708
39160633        E-mail/Text: bankruptcy@speedyinc.com Feb 05 2019 03:50:48        Speedy Cash,
                 3611 North Ridge Road,    Wichita, KS 67205-1214
39160636        E-mail/Text: srsbankruptcy@statesrecovery.com Feb 05 2019 03:51:16
                 States Recovery Systems Inc,    P.O. Box 2860,    Rancho Cordova, CA 95741-2860
39160637       +EDI: RMSC.COM Feb 05 2019 08:38:00       Syncb/Care Credit,    PO Box 965036,
                 Orlando, FL 32896-5036
                                                                                                TOTAL: 21
         Case 6:18-bk-19054-MW Doc 14 Filed 02/06/19                                Entered 02/06/19 21:48:24                 Desc
                             Imaged Certificate of Notice                           Page 2 of 4


District/off: 0973-6                  User: admin                        Page 2 of 2                          Date Rcvd: Feb 04, 2019
                                      Form ID: 318a                      Total Noticed: 46


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
39160600       ##+Amerassit AR Solutions,   8415 Pulsar Pl 250,   Columbus, OH 43240-4033
                                                                                                                    TOTALS: 1, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 4, 2019 at the address(es) listed below:
              Nicholas M Wajda    on behalf of Debtor Stephen John Firestone info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Nicholas M Wajda    on behalf of Joint Debtor Kelli Christine Firestone info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Todd A. Frealy (TR)    taftrustee@lnbyb.com, taf@trustesolutions.net
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party    Courtesy NEF claims@recoverycorp.com
                                                                                             TOTAL: 5
    Case 6:18-bk-19054-MW Doc 14 Filed 02/06/19                                               Entered 02/06/19 21:48:24                       Desc
                        Imaged Certificate of Notice                                          Page 3 of 4
Information to identify the case:
Debtor 1              Stephen John Firestone                                                   Social Security number or ITIN          xxx−xx−9647
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Kelli Christine Firestone                                                Social Security number or ITIN          xxx−xx−9040
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 6:18−bk−19054−MW



Order of Discharge − Chapter 7                                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Stephen John Firestone                                                   Kelli Christine Firestone

            [include all names used by each debtor, including trade names, within    [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]                         the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 2/4/19                                          Debtor 2 Discharge Date: 2/4/19



           Dated: 2/4/19
                                                                                    By the court: Mark S Wallace
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.
However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                       12/AUT
                                                                                                         For more information, see page 2 >
Official Form 318−CACBdodb/CACodsc                            Order of Chapter 7 Discharge                                         page 1
   Case 6:18-bk-19054-MW Doc 14 Filed 02/06/19                      Entered 02/06/19 21:48:24          Desc
                       Imaged Certificate of Notice                 Page 4 of 4




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
